ON MOTION FOR REHEARING
PER CURIAM.
Respondent’s motion for rehearing or transfer asserts that the opinion previously delivered fails to address the issues briefed and argued by the parties, but indulges unsupported factual assumptions resulting in disposition of the case on grounds not submitted to the court for resolution. The nucleus of the problem lies in a property settlement agreement conceded by appellant and respondent to have been executed immediately prior to entry of the divorce decree and, to this date contested by neither as inaccurate, avoided or superseded. Respondent argues that an assumption in the opinion as to exhibition of the agreement to the court concurrently with the uncontested presentation of the cause and entry of the original divorce decree is factually unsound.
The record on this appeal included a transcript of proceedings had on the motion to modify the divorce decree, but no record of the original trial. Only the decree was supplied. The subject property settlement agreement was not, according to this record, introduced in evidence when the modification motion was heard and, yet, exhibits tendered with this appeal upon a joint stipulation of counsel as to authenticity include a copy of the property settlement agreement also stipulated by counsel to be a duplicate of the original contained in the original case file of the Circuit Court in Clay County.
The property settlement agreement and its ultimate implication in disposition of the case was first injected into the post-judgment proceedings of record when mentioned by appellant in his motion for modification. Not only did that reference go unchallenged by respondent but in her brief filed with this court she cited and relied on an advantageous term of the agreement which exempted from consideration as a ground for reduction in alimony any future earnings she acquired from self employment. Appellant likewise pointed to terms of the agreement calling for review of alimony obligations upon his retirement or disability. In short, both parties sought recourse to the property settlement agreement when to their respective advantages but failed to recognize the consequence of the agreement as imposing a contractual obligation underlying the alimony awarded by the original judgment.
As noted in the opinion previously rendered, the parties have by their stipulation, as well as by the pleadings in the trial court and by briefing and argument here, exhibited a significant document which was and is in the original file of the trial court and which, we must conclude, could not have escaped notice of the court whether formally introduced as an exhibit or merely delivered to the court as an agreement approved by the litigants and employed in the manner customary to proceedings before adoption of the Dissolution of Marriage Act. Respondent’s assertion in suggestions supporting her motion for rehearing that the document first appeared after the modification motion was heard and reached the trial court file as an appendage to appellant’s brief is totally dehors the record and *680is inconsistent with the coincidence in the date of the agreement vis-a-vis the date of the original decree, the conformity of the decree to the amount of alimony specified and the continued reliance by the parties on the agreement as applicable to alimony questions.
This court accepts the record which the parties themselves determine is necessary to resolve the points of error asserted. If, as here, that record introduces a factor bearing upon or dispositive of a point presented in the appeal, it comes too late for a party to complain after opinion that the decision turns on a principle not briefed or that some additional record would cast the problem in a different light.
The motion for rehearing is overruled and the motion for transfer is denied.